[Cite as State v. Johnson, 2016-Ohio-58.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                        C.A. No.      15CA010746

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ALFONZO JOHNSON                                      COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   12CR086456

                                 DECISION AND JOURNAL ENTRY

Dated: January 11, 2016



        SCHAFER, Judge.

        {¶1}     Defendant-Appellant, Alfonzo Johnson, appeals from his conviction in the Lorain

County Court of Common Pleas. For the reasons set forth below, we affirm.

                                                I.

        {¶2}     On February 7, 2013, the Lorain County Grand Jury indicted Johnson on the

following: Counts I and II – aggravated robbery in violation of R.C. 2911.01(A)(1), a felony of

the first degree; and Count III – theft in violation of R.C. 2913.02(A)(1), a felony of the third

degree. The theft charge included a firearm specification in violation on R.C. 2941.141. On

June 20, 2013, the Lorain County Grand Jury issued a supplemental indictment containing the

following charges: Counts IV and V – aggravated robbery in violation of R.C. 2911.01(A)(1).

Counts IV and V both included firearm specifications in violation of R.C. 2941.145.

        {¶3}     These charges stemmed from events that transpired on July 31, 2012. At that

time, James Price III and Sharnel Tucker were living together with their two young children in a
                                                2


house on Infirmary Road in Elyria, Ohio. On the day in question, Price saw Johnson riding

down the street in a car. Price and Tucker did not know Johnson very well and knew him only as

“Fonz.” Johnson asked Price if he had seen a mutual friend named Brian, to which Price

responded that he had not. After this brief encounter, Johnson proceeded driving down the street

and Price returned to his house.

       {¶4}    Later that day, Johnson went to Price and Tucker’s house and knocked on the

backdoor looking for Brian. Price let Johnson into the house. After being in the house for a few

minutes, Johnson pulled a revolver out of his pants, pointed it at Price, and ordered Price and

Tucker to hand over their possessions. In response to this demand, Price gave Johnson the

money in his pocket and both Price and Tucker gave Johnson their cellphones. Johnson also

took a .9mm automatic handgun that he knew Price possessed before fleeing from the house.

       {¶5}    Price and Tucker reported the robbery to the police later that day. They provided

the police with a basic description of Johnson and informed them that they only knew him as

“Fonz.” Acting on the police’s advice, Price subsequently reached out to his friend Brian for

more information on Johnson. Brian provided Price with Johnson’s full name and Facebook

picture. With this information, the police began researching Johnson in several databases. The

police also created a photo lineup that included Johnson’s photograph along with five other

individuals with characteristics similar to Johnson’s. Price and Tucker both positively identified

Johnson as the man who had robbed them at gunpoint. The police then issued an arrest warrant

for Johnson. Johnson was ultimately arrested on November 29, 2012.

       {¶6}    Johnson pled not guilty to the charges against him and the matter proceeded to a

four-day jury trial. Just prior to trial, the State dismissed Counts I and II of the original

indictment. At the close of the State’s case-in-chief, Johnson made a motion for acquittal
                                                3


pursuant to Crim.R.29, which the trial court denied. After presentation of all the evidence, the

jury found Johnson guilty on all remaining counts in the indictment. At sentencing, the trial

court merged Counts III and IV for the purposes of sentencing and imposed a total prison term of

nine years.

       {¶7}    Johnson filed this timely appeal and raises two assignments of error for our

review. As both assignments implicate similar issues, we elect to address them together.

                                                II.

                                     Assignment of Error I

       The guilty verdicts are against the manifest weight of the evidence in
       violation of Johnson’s rights under the Fifth, Sixth, and Fourteenth
       Amendments to the United States Constitution, and Article I, Section 10 of
       the Ohio State Constitution.

                                    Assignment of Error II

       The trial court erred in denying Mr. Johnson’s motion for judgment of
       acquittal, pursuant to Criminal Rule 29, on Counts Three, Four and Five
       since they were not supported by sufficient evidence.

       {¶8}    In his assignments of error, Johnson argues that his convictions are unsupported

by sufficient evidence1 and against the manifest weight of the evidence. We disagree.

       {¶9}    An appeal challenging the sufficiency of the State’s evidence presented at trial is

legally distinct from a manifest weight challenge. State v. Thompkins, 78 Ohio St. 3d 380, 387

(1997). Accordingly, when applying the manifest weight standard, we are required to consider

the whole record, “weigh the evidence and all reasonable inferences, consider the credibility of


       1
         Although Johnson provides the “sufficiency of the evidence” standard in his appellate
brief, he only argues that his multiple convictions were against the manifest weight of the
evidence. For example, Johnson’s brief discusses the police’s failure to question certain
witnesses and corroborate the victims’ stories, the lack of physical evidence offered at trial, and
the victims’ veracity. These issues, however, implicate questions of credibility, not sufficiency.
As such, we limit our review to Johnson’s manifest weight challenge.
                                                 4


the witnesses and determine whether, in resolving conflicts in the evidence, the trier of fact

clearly lost its way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.” State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986).

Courts are cautioned to only reverse a conviction on manifest weight grounds “in exceptional

cases,” State v. Carson, 9th Dist. Summit No. 26900, 2013–Ohio–5785, ¶ 32, citing Otten at 340,

where the evidence “weighs heavily against the conviction,” Thompkins at 387.

          {¶10} Here, Johnson argues that his convictions were against the manifest weight of the

evidence because the two victims in this matter could not remember certain details about the

robbery and, at times, offered testimony that contradicted one another. For example, Price

testified that he could not remember the exact date of the robbery and Tucker could not

remember what Johnson was wearing or which phone she used to call the police afterward.

Moreover, Tucker testified that Johnson pointed a non-automatic revolver at Price’s chest during

the robbery, whereas Price testified that Johnson brandished an automatic firearm.

          {¶11} However, “[t]his Court has repeatedly held that the trier of fact is in the best

position to determine the credibility of witnesses and evaluate their testimony accordingly.”

State v. Johnson, 9th Dist. Summit No. 25161, 2010-Ohio-3296, ¶ 15. Here, the jury apparently

accepted the testimony of Price and Tucker. “The jury has the right to place considerable weight

on the testimony of the victim.” State v. Felder, 9th Dist. Lorain No. 91CA005230, 1992 WL
181016, *1 (July 29, 1992). Price and Tucker’s respective testimony, if believed, supports the

conclusion that Johnson robbed them at gunpoint and stole a firearm from their house before

fleeing. Although Johnson attempted to show at trial that he was with his girlfriend on the day of

the robbery and that Price and Tucker were not credible, the jury was free to disregard that

theory.
                                                 5


       {¶12} Thus, after reviewing the record, we cannot conclude that the jury lost its way and

committed a manifest miscarriage of justice in convicting Johnson of theft, two counts of

aggravated robbery, and the accompanying firearm specifications thereto.            Accordingly,

Johnson’s first and second assignments of error are overruled.

                                                III.

       {¶13} Having overruled both of Johnson’s assignments of error, the judgment of the

Lorain County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT
                                          6




HENSAL, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

DENISE G. WILMS, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and NATASHA RUIZ GUERRIERI, Asdsistant
Prosecuting Attorney, for Appellee.